United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2381
Issued: April 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated July 14, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s right to compensation
benefits on the grounds that she refused to submit to a medical examination.
FACTUAL HISTORY
On September 9, 2000 appellant, then a 48-year-old mark-up clerk, filed a Form CA-2,
occupational disease claim alleging that work factors caused bilateral wrist and arm pain. After
initially denying the claim, on March 15, 2001, the Office accepted that appellant sustained
employment-related bilateral tenosynovitis of the hands and wrists and bilateral\lateral
epicondylitis. Appellant performed modified duty from April 30 to August 10, 2001 when she
stopped work and was placed on the periodic rolls.

By letter dated May 20, 2008, the Office informed appellant that a second-opinion
evaluation was needed. On May 3, 2008 it notified appellant of a June 20, 2008 appointment
with Dr. Jon T. Abbott, Board-certified in orthopedic surgery. In a June 23, 2008 letter, the
Office was informed that appellant did not keep the scheduled June 20, 2008 appointment.
On June 24, 2008 the Office proposed to suspend appellant’s compensation benefits on
the grounds that she failed to appear for the examination scheduled for June 20, 2008 with
Dr. Abbott. It allowed appellant 14 days to provide in writing good cause for her failure to
appear and informed her of the penalty provision of section 8123(d) of the Federal Employees’
Compensation Act.1 Appellant did not respond.
By decision dated July 14, 2008, the Office finalized the proposed suspension, effective
August 3, 2008.
LEGAL PRECEDENT
Section 8123 of the Act authorizes the Office to require an employee, who claims
disability as a result of federal employment, to undergo a physical examination as it deems
necessary.2 The determination of the need for an examination, the type of examination, the
choice of locale and the choice of medical examiners are matters within the province and
discretion of the Office.3 The Office regulations at section 10.320 provides that a claimant must
submit to examination by a qualified physician as often and at such time and places as it
considers reasonably necessary.4 Section 8123(d) of the Act and section 10.323 of its regulations
provide that, if an employee refuses to submit to or obstructs a directed medical examination, his
or her right to compensation is suspended until the refusal or obstruction ceases.5 Office
procedures provide that, before the Office may invoke these provisions, the employee is to be
provided a period of 14 days within which to present in writing his or her reasons for the refusal
or obstruction.6 If good cause for the refusal or obstruction is not established, entitlement to
compensation is suspended in accordance with section 8123(d) of the Act.
ANALYSIS
The Office scheduled a second-opinion examination on June 20, 2008 with Dr. Abbott.
Appellant did not appear for the scheduled examination. The Office suspended her
compensation benefits based on her failure to appear. The determination of the need for an
examination, the type of examination, the choice of locale and the choice of medical examiners
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8123.

3

J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008).

4

20 C.F.R. § 10.320.

5

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000); J.T., supra note 3.

2

are matters within the province and discretion of the Office. The only limitation on the Office’s
authority, with regard to instructing a claimant to undergo a medical examination, is that of
reasonableness.7 The Board has interpreted the “plain meaning” of section 8123(d) to provide
that compensation is not payable while a refusal or obstruction of an examination continues.8
The most recent medical report of record was a March 23, 2005 report from Dr. Dean
Earp, Board-certified in family medicine, discussing appellant’s thyroid condition. The most
recent report discussing her employment-related conditions is that of Dr. Jeffrey Steier, a Boardcertified neurologist, dated March 28, 2003.9 By letter dated December 21, 2007, the Office
requested that appellant submit an undated medical report addressing her employment-related
conditions. Appellant did not respond.10 The Office did not abuse its discretion in scheduling a
second-opinion evaluation on June 20, 2008.11
The Office referred appellant for a second-opinion evaluation with Dr. Abbott and
advised her of the need for the examination, her obligation to attend, and the time and place for
the scheduled appointment. Appellant did not attend. The Office subsequently allowed her 14
days to provide reasons for failing to appear. Again appellant did not respond. As she did not
respond to the proposed suspension, appellant has not established good cause for refusing to
undergo the June 20, 2008 examination. The Office properly suspended appellant’s right to
compensation benefits pursuant to section 8123 of the Act.12

7

Lynn C. Huber, 54 ECAB 281 (2002).

8

Supra note 6.

9

The record also includes an April 16, 2003 upper extremity electromyographic study, an April 17, 2003 upper
extremity ultrasound study, an April 17, 2003 magnetic resonance imaging (MRI) scan of the cervical spine, an
April 29, 2003 somatosensory examination, a June 11, 2003 MRI scan of the left shoulder, and an August 5, 2003
MRI scan of the left elbow.
10

A telephone conference was held on May 15, 2008 in which appellant expressed her desire to change
physicians.
11

Lynn C. Huber, supra note 7.

12

5 U.S.C. § 8123; S.B., 58 ECAB ___ (Docket No. 06-1838, issued January 11, 2007).

3

CONCLUSION
The Board finds that the Office properly suspended appellant’s right to compensation
benefits effective August 3, 2008 because she refused to attend a scheduled medical evaluation.13
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 14, 2008 be affirmed
Issued: April 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

The Board notes that appellant filed her appeal with the Board on September 2, 2008 and simultaneously
requested reconsideration and a hearing with the Branch of Hearings & Review. When appellate procedure is
invoked by an appeal, the decision appealed from should not be changed before appellate body has had a chance to
render its decision. This is an elementary proposition long recognized. Any other course would nullify the purpose
of an appellate function and create constant confusion in the cases. Any action which disturbs the status of the case
as appealed from must necessarily be regarded as a nullity; otherwise, orderly appeal process would break down.
D.S., 58 ECAB ___ (Docket Nos. 06-1408 & 06-2061, issued March 1, 2007). From September 2, 2008 the Board
had jurisdiction over the issue of appellant’s suspension of compensation. As the Office may not exercise
concurrent jurisdiction over the same issue on appeal, the Office had no jurisdiction to issue decisions that could
affect the issue before the Board. Its decisions dated September 19 and October 15, 2008 are therefore null and
void. Id.

4

